Case 3:20-cv-02131-GPC-JLB Document 7-4 Filed 04/01/21 PageID.89 Page 1 of 4




                          EXHIBIT 1
Case 3:20-cv-02131-GPC-JLB Document 7-4 Filed 04/01/21 PageID.90 Page 2 of 4




                                                          Exhibit 1, Page 6
Case 3:20-cv-02131-GPC-JLB Document 7-4 Filed 04/01/21 PageID.91 Page 3 of 4




                                                          Exhibit 1, Page 7
Case 3:20-cv-02131-GPC-JLB Document 7-4 Filed 04/01/21 PageID.92 Page 4 of 4




                                                          Exhibit 1, Page 8
